DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


	Claims 9-17 are pending.
	Claims 1-8 are cancelled.


Allowable Subject Matter
Claims 9-17 are allowable.


Examiner's Statement of Reason for Allowance
The following is an examiner's statement of reasons for allowance:
	Thanh et al., "DIGITAL HARDWARE IMPLEMENTATION OF A RADIAL BASIS FUNCTION NEURAL NETWORK", 2015, Computers & Electrical Engineering Vol. 53, PP 106-121 discloses a method of using a control unit comprising an FPGA for calculating a gradient based on an input variable vector X, composed of multiple inputs x of an RBF neural network model where the FPGA is designed to calculate a stochastic gradient descent in connected programmable logic blocks on an input variable vector X, composed of multiple inputs x of an RBF neural network model, a number of nodes, the variance of each node, input dimensions i and j, and predefined parameters of the RBF neural network function for each node, and calculating a term for a difference between a value of a node center corresponding to the 
	None of these references taken either alone or in combination with the prior art of record disclose:
	Independent Claim 9:
A model calculation unit for calculating a gradient with respect to a certain input variable of input variables of a predefined input variable vector of a radial basis function (RBF) model with the aid of a hard-wired processor core designed as hardware for calculating a fixedly predefined processing algorithm in coupled function blocks, the model calculation unit comprising:
the processor core configured to calculate the gradient with respect to the certain input variable for the RBF model as a function of multiple input variables of the input variable vector of an input dimension greater than 1, of a number of nodes, of respective length scales predefined for each node and each input dimension, and of parameters of the RBF function predefined for each node, the processor core configured to:
calculate a first term which, for the certain input variable, indicates a difference between: (i) a value of a first node of the nodes, the first node corresponding to the certain input variable, and (ii) the certain input variable; and calculate a second term which, for a second node of the nodes, indicates a result of an exponential function multiplied with a parameter of the RBF function predefined for the second node, wherein an argument of the exponential function corresponds to a negative of a sum of products, the products being ascertained for all input dimensions, wherein each product for each respective input dimension of the input variable vector being determined by multiplying together the respective length scale predefined for the respective input dimension and a squared difference between: (i) a value of a respective third node of the nodes corresponding to the respective input dimension, and (ii) an input variable of the multiple input variables which corresponds to the respective input dimension; 
wherein a value proportional to the gradient is obtained based on a sum of second products, the second products being ascertained for all of the nodes, each second product for each node of the nodes being determined by multiplying together the first term, the second term, and the respective predefined length scale for the node.

	Independent Claim 14:
A control unit, comprising:
a microprocessor; and
at least one model calculation unit for calculating a gradient with respect to a certain input variable of input variables of a predefined input variable vector of a radial basis function (RBF) model with the aid of a hard-wired processor core designed as hardware for calculating a fixedly predefined processing algorithm in coupled function blocks, the model calculation unit comprising:
the processor core configured to calculate the gradient with respect to the certain input variable for the RBF model as a function of multiple input variables of the input variable vector of an input dimension greater than 1, of a number of nodes, of respective length scales predefined for each node and each input dimension, and of parameters of the RBF function predefined for each node, the processor core configured to:
calculate a first term which, for the certain input variable, indicates a difference between: (i) a value of a first node of the nodes, the first node corresponding to the certain input variable, and (ii) the certain input variable; and
calculate a second term which, for a second node of the nodes, indicates a result of an exponential function which is multiplied with a parameter of the RBF function predefined for the second node, wherein an argument of the exponential function corresponds to a negative sum of products, the products being ascertained for all input dimensions, wherein each product for each respective input dimension of the input variable vector being determined by multiplying together the respective length scale predefined for the respective input dimension and a squared difference between (i) a value of a respective third node of the nodes corresponding to the respective input dimension, and (ii) an input variable of the multiple input variables corresponding to the respective input dimension;
wherein a value proportional to the gradient is obtained based on a sum of second products, the second products being ascertained for all of the nodes, each second product for each node of the nodes being determined by multiplying together the first term, the second term, and the respective predefined length scale for the node.

	Independent Claim 16:
A method of using a control unit, comprising:
providing a control unit, the control unit including a microprocessor, and at least one model calculation unit for calculating a gradient with respect to a certain input variable of input variables of a predefined input variable vector of a radial basis function (RBF) model with the aid of a hard-wired processor core designed as hardware for calculating a fixedly predefined processing algorithm in coupled function blocks, the model calculation unit comprising:
the processor core configured to calculate the gradient with respect to the certain input variable for the RBF model as a function of multiple input variables of the input variable vector of an input dimension greater than 1, of a number of nodes, of respective length scales predefined for each node and each input dimension, and of parameters of the RBF function predefined for each node, the processor core configured to:
calculate a first term which, for the certain input variable, indicates a difference between: (i) a value of a first node of the nodes, the first node corresponding to the certain input variable, and (ii)the certain input variable; and
calculate a second term which, for a second node of the nodes, indicates a result of an exponential function multiplied with a parameter of the RBF function predefined for the second node, wherein an argument of the exponential function corresponds to a negative sum of products, the products being ascertained for all input dimensions, wherein each product for each respective dimension of the input variable vector being determined by multiplying together of the respective length scale predefined for the respective input dimension and a squared difference between: (i) a value of a respective third node of the nodes corresponding to the respective input dimension, and (ii) an input variable of the multiple input variables which corresponds to the respective input dimension;
wherein a value proportional to the gradient is obtained based on a sum of second products, the second products being ascertained for all of the nodes, each second product for each node of the nodes being determined by multiplying together the first term, the second term, and the respective predefined length scale for the node; and
controlling an engine system in a motor vehicle using the control unit.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David E Ogg whose telephone number is (469) 295-9163.  The examiner can normally be reached on Mon - Thurs 7:30 am - 5:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID EARL OGG/
Examiner, Art Unit 2119

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119